Case 1:17-cr-00101-LEK Document 1109-4 Filed 10/26/20 Page 1 of 6   PageID #:
                                  13129




                       EXHIBIT D
Case 1:17-cr-00101-LEK Document 1109-4 Filed 10/26/20 Page 2 of 6   PageID #:
                                  13130
                                                                                1


    1            IN THE UNITED STATES DISTRICT COURT

    2   FOR THE DISTRICT OF HAWAII

    3
         UNITED STATES OF AMERICA,           )   CR 17-00101 LEK
    4                                        )
                      Plaintiff,             )   Honolulu, Hawaii
    5                                        )   February 13, 2020
           vs.                               )
    6                                        )   PARTIAL TRANSCRIPT:
         (1) ANTHONY T. WILLIAMS,            )   TESTIMONY OF NELSON MADAMBA
    7                                        )
                      Defendant.             )
    8                                        )

    9
                       PARTIAL TRANSCRIPT OF TRIAL PROCEEDINGS
   10                 BEFORE THE HONORABLE LESLIE E. KOBAYASHI
                             UNITED STATES DISTRICT JUDGE
   11
         APPEARANCES:
   12
         For the Government:           KENNETH M. SORENSON, AUSA
   13                                  GREGG PARIS YATES, AUSA
                                       Office of the United States Attorney
   14                                  300 Ala Moana Boulevard, Suite 6100
                                       Honolulu, Hawaii 96850
   15
         Also Present:                 MEGAN CRAWLEY, FBI Special Agent
   16
         For the Defendant (1)         ANTHONY T. WILLIAMS, Pro Se
   17    Anthony T. Williams:          05963-122
                                       Federal Detention Center Honolulu
   18                                  Inmate Mail/Parcels
                                       P.O. Box 30080
   19                                  Honolulu, Hawaii 96820

   20    Standby Counsel:              LARS ROBERT ISAACSON, ESQ.
                                       1100 Alakea Street, 20th Floor
   21                                  Honolulu, Hawaii 96813

   22    Official Court Reporter:      Debra Read, RDR
                                       United States District Court
   23                                  300 Ala Moana Boulevard
                                       Honolulu, Hawaii 96850
   24
        Proceedings recorded by machine shorthand; transcript
   25   produced with computer-aided transcription (CAT).




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1109-4 Filed 10/26/20 Page 3 of 6   PageID #:
                                  13131
                                                                                12


    1   anything, that he could do for your mortgage?

    2         A       Said he try to help us lower the mortgage.

    3         Q       Did he tell you how he would do that?

    4         A       He never explain to us.

    5         Q       And what did you believe would happen to your

    6   existing mortgage?

    7         A       He said he's going to take care all that.

    8         Q       Okay.   And did you believe that he was going to take

    9   care of it?

   10         A       At that time, yes.

   11         Q       And did the fact that you've indicated that you

   12   thought he was a lawyer with a badge and handcuffs, did that

   13   cause you to believe that more or less?

   14         A       More.

   15         Q       All right.    And so let me direct your attention to

   16   May of 2013.     Did you decide to employ Mr. Williams for his

   17   services?

   18         A       At that time he never really explain to us what's on

   19   the paper.

   20         Q       Did you -- did you apply with Mr. Williams?

   21         A       No.

   22         Q       Do you remember filling out an application form?

   23         A       I remember.

   24         Q       Okay.   I'm going to direct your attention to

   25   Exhibit 504.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1109-4 Filed 10/26/20 Page 4 of 6   PageID #:
                                  13132
                                                                                15


    1         Q      Did you pay that to him by check or by cash?

    2         A      Check.

    3         Q      Okay.    And was that check made out to whom?

    4         A      MEI.

    5         Q      Okay.    Did Mr. Williams offer you any other legal

    6   services that you recall?

    7         A      I don't remember, Attorney.

    8         Q      All right.    And so how many months did you end up

    9   paying Mr. Williams?

   10         A      About five times we pay.

   11         Q      And where did you make those payments?

   12         A      Pay to the order of MEI, Mortgage Enterprise.

   13         Q      How did you get them to Mr. Williams?

   14         A      We give it to Anabel Cabebe.

   15         Q      And did there come a time when you stopped paying

   16   Mr. Williams?

   17         A      What is that?

   18         Q      Did there come a time when you stopped paying

   19   Mr. Williams?

   20         A      Can you repeat that, Attorney?

   21         Q      Sure.    I think you've indicated that you paid him

   22   about five times; is that right?

   23         A      Yes.

   24         Q      Did you pay him every month?

   25         A      Yes, Attorney.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1109-4 Filed 10/26/20 Page 5 of 6   PageID #:
                                  13133
                                                                                16


    1         Q      And so at the end of paying him those five payments,

    2   did you stop making payments?

    3         A      Yes, Attorney.

    4         Q      Okay.   And why did you stop making payments?

    5         A      Because we receiving letters from the bank that we

    6   get a foreclosure on the house.

    7         Q      And who was your bank at that time?

    8         A      QuickenLoans.

    9         Q      Okay.   And had you stopped paying QuickenLoans?

   10         A      At that time, yes, 'cause he telling us stop, do not

   11   paying any mortgage on QuickenLoans.

   12         Q      Mr. Williams directed you to not pay your mortgage

   13   any more?

   14         A      Yes.

   15         Q      All right.    I'm going to direct your attention to

   16   Exhibit 153.     I'm going to ask you if you have seen this

   17   document before, Mr. Madamba.        This is a document that states

   18   Mortgage.    Do you see it on the screen?

   19         A      Yes, Attorney.

   20                MR. SORENSON:     Your Honor, may I publish this?

   21                THE COURT:    Is 153 in evidence?

   22                THE COURTROOM MANAGER:      It is.

   23                THE COURT:    All right.    You may.

   24         Q      (BY MR. SORENSON:)      Have you seen this document

   25   before?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1109-4 Filed 10/26/20 Page 6 of 6   PageID #:
                                  13134


    1                        COURT REPORTER'S CERTIFICATE

    2

    3                    I, DEBRA READ, Official Court Reporter, United

    4   States District Court, District of Hawaii, do hereby certify

    5   that pursuant to 28 U.S.C. §753 the foregoing is a complete,

    6   true, and correct transcript of the stenographically reported

    7   proceedings held in the above-entitled matter and that the

    8   transcript page format is in conformance with the regulations

    9   of the Judicial Conference of the United States.

   10
                         DATED at Honolulu, Hawaii, June 20, 2020.
   11

   12

   13                              /s/ Debra Read

   14                              DEBRA READ, CSR CRR RMR RDR

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                             UNITED STATES DISTRICT COURT
